Title: To Thomas Jefferson from De Langeac, 10 October 1788
From: Langeac, August Louis Joseph Fidèle Amand de Lepinasse, Comte de
To: Jefferson, Thomas



10 octobre 1788

Jai lhonneur de vous envoÿer, Monsieur, le double de votre lettre avec lacceptation du congé que vous me donnes suivant nos conventions. Je regrette un locataire tel que vous et suis faché que ma maison nait pû vous convenir pour un plus longtemps. A legard  de létat des lieux qui vous appartient, je lai retrouvé en effet; je ne lai pas verifié encore. La lenteur que jai mis a me mettre en regle a cet egard vous prouve ma confiance en un homme tel que vous et je suis aussi tranquile que si nous avions remplis les formalités les plus strictes. Jaurais lhonneur de vous voir incessamment a cet egard. Jai celui detre avec une tres parfaite consideration Monsieur votre tres humble et tres obeissant serviteur

Le Cte. de Lespinasse Langeac

